United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1375
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of North Dakota.
Crystal Lee Fredericks,                 *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 13, 2004
                                Filed: April 13, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      On November 18, 2003, a jury found Crystal Lee Fredericks guilty of
possession with intent to distribute a controlled substance–five grams or more of
methamphetamine. The district court1 sentenced Fredericks to sixty-three months'
imprisonment, with a four-year term of supervised release. This appeal followed.

      This case was submitted to the court pursuant to Anders v. California, 386 U.S.
738 (1967). Fredericks' counsel moves to withdraw, arguing that there exists no

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
appealable issues in this case and that Fredericks no longer wishes to pursue her
appeal.

       Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Further, we find no dispute with the
assertions of Fredericks' counsel concerning Fredericks' own wishes. Accordingly,
we affirm and grant counsel's motion to withdraw.
                       ______________________________




                                       -2-